Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Preliminary Amendment
Examiner acknowledges receipt of preliminary amendment to application 17/238,463 received June 8, 2021. Claims 1-20 are amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites the limitation "the dual-mode wireless power receiver" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the one or more active energy harvesting components" in lines 5-6 and lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,025,080. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements are mentioned explicitly or implicitly.
See claim comparisons in the tables below:
[AltContent: textbox (Claim 1: An apparatus comprising a transceiver, 
an active energy harvesting component operable to direct the transceiver to establish a connection with a wireless power transmission system (WPTS) for receiving wireless power therefrom, 
transmit a beacon signal to the WPTS, and, responsive to the beacon signal,
receive and store the wireless power in an energy storage device, and 
a passive energy harvesting component operable to harvest and store ambient energy in the energy storage device, 
wherein the active energy harvesting component is enabled during an active harvest mode of the apparatus, and 
wherein the passive energy harvesting component is enabled during a passive harvest mode of the apparatus.)][AltContent: textbox (Claim 1: A dual-mode wireless power receiver apparatus comprising: one or more radio frequency (RF) transceivers,
an active energy harvesting component including a primary rectification circuit, and operable to direct the one or more RF transceivers to establish a connection with a wireless power transmission system, 
transmit a beacon signal to the wireless power transmission system, 
receive and process directed wireless power transmitted by the wireless power transmission system via one or more paths in response to the beacon signal, and store the received wireless power in an energy storage device, 
a passive energy harvesting component operable to harvest and store ambient energy in the energy storage device, and 
switching circuitry including a switch, and operable to enable the active energy harvesting component during an active harvest mode, and 
enable the passive energy harvesting component during a passive harvest mode, wherein the switching circuitry further includes a peak detector circuit operable to bias the switch to connect to the primary rectification circuit upon receipt of directed wireless power by the active energy harvesting component.)]Claim 1 of 17/238,463	Claim 1 of U.S. Patent 11,025,080

It is the examiner’s opinion the wording “An apparatus comprising a transceiver” from application 17/238,463 is not patentably distinct from the wording “A dual-mode wireless power receiver apparatus comprising: one or more radio frequency (RF) transceivers” from U.S. Patent 11,025,080. 
The wording “an active energy harvesting component operable to direct the transceiver to establish a connection with a wireless power transmission system (WPTS) for receiving wireless power therefrom” from application 17/238,463 is not patentably distinct from the wording “an active energy harvesting component including a primary rectification circuit, and operable to direct the one or more RF transceivers to establish a connection with a wireless power transmission system” from U.S. Patent 11,025,080. 
The wording “receive and store the wireless power in an energy storage device” from application 17/238,463 is not patentably distinct from the wording “receive and process directed wireless power transmitted by the wireless power transmission system via one or more paths in response to the beacon signal; and store the received wireless power in an energy storage device” from U.S. Patent 11,025,080. 
The wording “wherein the active energy harvesting component is enabled during an active harvest mode of the apparatus” from application 17/238,463 is not patentably distinct from the wording “enable the active energy harvesting component during an active harvest mode” from U.S. Patent 11,025,080. 
The wording “wherein the passive energy harvesting component is enabled during a passive harvest mode of the apparatus” from application 17/238,463 is not patentably distinct from the wording “enable the passive energy harvesting component during a passive harvest mode” from U.S. Patent 11,025,080. 
[AltContent: textbox (Claim 2: The apparatus of claim 1, further comprising 
switching circuitry 
operable to alternately enable the passive energy harvesting component and the active energy harvesting component.)][AltContent: textbox (Claim 1: A dual-mode wireless power receiver apparatus comprising … 
switching circuitry including a switch, and 
operable to enable the active energy harvesting component during an active harvest mode; and enable the passive energy harvesting component during a passive harvest mode …)]Claim 2 of 17/238,463	Claim 1 of U.S. Patent 11,025,080

[AltContent: textbox (Claim 2: The dual-mode wireless power receiver apparatus of claim 1, wherein the switching circuitry comprises 
control circuitry operable to determine a mode of the dual-mode wireless power receiver apparatus.)][AltContent: textbox (Claim 3: The apparatus of claim 1, further comprising 
control circuitry operable to determine that the apparatus is operating in the active harvest mode or the passive harvest mode.)]Claim 3 of 17/238,463	Claim 2 of U.S. Patent 11,025,080

The wording “further comprising control circuitry operable to determine that the apparatus is operating in the active harvest mode or the passive harvest mode” from application 17/238,463 is not patentably distinct from the wording “wherein the switching circuitry comprises control circuitry operable to determine a mode of the dual-mode wireless power receiver apparatus” from U.S. Patent 11,025,080 since it is clear from independent claim 1, the “dual-mode” is referring to the “active harvest mode” and the “passive harvest mode”.



[AltContent: textbox (Claim 1: A dual-mode wireless power receiver apparatus comprising … 
switching circuitry including a switch, and operable to enable the active energy harvesting component during an active harvest mode, and enable the passive energy harvesting component during a passive harvest mode, wherein the switching circuitry further includes 
a peak detector circuit operable to bias the switch to connect to the primary rectification circuit 
upon receipt of directed wireless power by the active energy harvesting component.)][AltContent: textbox (Claim 10: The apparatus of claim 2, wherein the switching circuitry comprises
a peak detector circuit operable to bias a switch to connect to a primary rectification circuit of the active energy harvesting component 
when wireless power from the WPTS is received.)]Claim 10 of 17/238,463	Claim 1 of U.S. Patent 11,025,080

The wording “a peak detector circuit operable to bias a switch to connect to a primary rectification circuit of the active energy harvesting component when wireless power from the WPTS is received” from application 17/238,463 is not patentably distinct from the wording “a peak detector circuit operable to bias the switch to connect to the primary rectification circuit upon receipt of directed wireless power by the active energy harvesting component” from U.S. Patent 11,025,080.
In general, although dependent claims 4-9 of application 17/238,463 which are dependent on independent claim 1 and may not be identical to reference dependent claims 4-9 of U.S. Patent 11,025,080; they are not patentably distinct from the referenced claims.

[AltContent: textbox (Claim 11: An apparatus comprising peak detector circuitry communicatively coupled with an antenna and operable to detect a radio frequency (RF) field, 
an active energy harvesting component 
enabled when the RF field is greater than an ambient threshold, 
the one or more active energy harvesting components operable to receive wireless power from a wireless power transmission system (WPTS), and 
store the wireless power in an energy storage device, and 
a passive energy harvesting component enabled when the RF field is less than the ambient threshold, 
the one or more passive energy harvesting components operable to harvest and store ambient energy in the energy storage device.)][AltContent: textbox (Claim 11: A dual-mode wireless power receiver apparatus comprising: peak detector circuitry communicatively coupled with one or more antennas, and operable to detect presence of a radio frequency (RF) field; 
one or more active energy harvesting components including a primary rectification circuit, the one or more active energy harvesting components enabled when the RF field is greater than an ambient threshold, 
the one or more active energy harvesting components operable to receive and process directed wireless power from a wireless power transmission system via one or more paths; and 
store the received wireless power in an energy storage device; 
one or more passive energy harvesting components enabled when the RF field is less than the ambient threshold, 
the one or more passive energy harvesting components operable to harvest and store ambient energy in the energy storage device; and switching circuitry including: a switch, and a peak detector circuit operable to bias the switch to the primary rectification circuit upon receipt of directed wireless power by the one or more active energy harvesting components.)]Claim 11 of 17/238,463	Claim 11 of U.S. Patent 11,025,080
It is the examiner’s opinion the wording “An apparatus comprising peak detector circuitry communicatively coupled with an antenna and operable to detect a radio frequency (RF) field” from application 17/238,463 is not patentably distinct from the wording “A dual-mode wireless power receiver apparatus comprising: peak detector circuitry communicatively coupled with one or more antennas, and operable to detect presence of a radio frequency (RF) field” from U.S. Patent 11,025,080. 
The wording “an active energy harvesting component enabled when the RF field is greater than an ambient threshold” from application 17/238,463 is not patentably distinct from the wording “one or more active energy harvesting components including a primary rectification circuit, the one or more active energy harvesting components enabled when the RF field is greater than an ambient threshold” from U.S. Patent 11,025,080. 
The wording “the one or more active energy harvesting components operable to receive wireless power from a wireless power transmission system (WPTS)” from application 17/238,463 is not patentably distinct from the wording “the one or more active energy harvesting components operable to receive and process directed wireless power from a wireless power transmission system via one or more paths” from U.S. Patent 11,025,080. 
The wording “a passive energy harvesting component enabled when the RF field is less than the ambient threshold” from application 17/238,463 is not patentably distinct from the wording “one or more passive energy harvesting components enabled when the RF field is less than the ambient threshold” from U.S. Patent 11,025,080. 

[AltContent: textbox (Claim 11: The apparatus of claim 14, wherein 
to enable the one or more active energy harvesting components, 
the peak detector circuit is operable to bias the RF switch to connect to the primary rectification circuit 
when wireless power from the WPTS is received.)][AltContent: textbox (Claim 11: A dual-mode wireless power receiver apparatus comprising … 
the one or more active energy harvesting components enabled … 
a peak detector circuit operable to bias the switch to the primary rectification circuit 
upon receipt of directed wireless power by the one or more active energy harvesting components.)]Claim 15 of 17/238,463	Claim 11 of U.S. Patent 11,025,080

The wording “to enable the one or more active energy harvesting components” from application 17/238,463 is not patentably distinct from the wording “the one or more active energy harvesting components enabled” from U.S. Patent 11,025,080. 
The wording “the peak detector circuit is operable to bias the RF switch to connect to the primary rectification circuit” from application 17/238,463 is not patentably distinct from the wording “a peak detector circuit operable to bias the switch to the primary rectification circuit” from U.S. Patent 11,025,080. 
The wording “when wireless power from the WPTS is received” from application 17/238,463 is not patentably distinct from the wording “upon receipt of directed wireless power by the one or more active energy harvesting components” from U.S. Patent 11,025,080.
In general, although dependent claims 12-14 and 16-17 of application 17/238,463 which are dependent on independent claim 11 and may not be identical to reference dependent claims 12-16 of U.S. Patent 11,025,080; they are not patentably distinct from the referenced claims.
[AltContent: textbox (Claim 18: A method comprising detecting that a power level of an energy storage device of a wireless power receiver client is less than an active power threshold value, 
responsive to the power level being less than the active power threshold value, 
directing the wireless power receiver client to transition to a low-power state, 
in the low-power state, harvesting and storing ambient energy in the energy storage device, 
detecting that the power level of the energy storage device exceeds a wake-up power threshold value, and 
responsive to the power level of the energy storage device exceeding the wake-up power threshold value, 
directing the wireless power receiver client to wake-up from the low-power state.)][AltContent: textbox (Claim 17: A method of operating a dual-mode wireless power receiver client, the method comprising detecting that a power level of an energy storage device of the dual-mode wireless power receiver client is less than an active power threshold value; 
responsive to the power level being less than the active power threshold value, 
directing the dual-mode wireless power receiver client to transition to a low-power state; 
in the low-power state and a passive harvest mode, passively harvesting and storing ambient energy in the energy storage device; 
detecting that the power level of the energy storage device exceeds a wake-up power threshold value; 
responsive to the power level of the energy storage device exceeding the wake-up power threshold value, 
directing the dual-mode wireless power receiver client to wake-up from the low-power state … )]Claim 18 of 17/238,463	Claim 17 of U.S. Patent 11,025,080

It is the examiner’s opinion the wording “A method comprising detecting that a power level of an energy storage device of a wireless power receiver client is less than an active power threshold value” from application 17/238,463 is not patentably distinct from the wording “A method of operating a dual-mode wireless power receiver client, the method comprising detecting that a power level of an energy storage device of the dual-mode wireless power receiver client is less than an active power threshold value” from U.S. Patent 11,025,080. 
The wording “directing the wireless power receiver client to transition to a low-power state” from application 17/238,463 is not patentably distinct from the wording “directing the dual-mode wireless power receiver client to transition to a low-power state” from U.S. Patent 11,025,080. 
The wording “in the low-power state, harvesting and storing ambient energy in the energy storage device” from application 17/238,463 is not patentably distinct from the wording “in the low-power state and a passive harvest mode, passively harvesting and storing ambient energy in the energy storage device” from U.S. Patent 11,025,080. 
[AltContent: textbox (Claim 19: The method of claim 18, wherein the directing step comprises
establishing communication with a wireless power transmission system (WPTS), and 
receiving and storing wireless power transmitted by the WPTS.)][AltContent: textbox (Claim 20: The method of claim 17, further comprising, prior to receiving the wireless power from the wireless power transmission: 
establishing communication with the wireless power transmission system …
Claim 17: A method of operating a dual-mode wireless power receiver client, the method comprising …
directing the dual-mode wireless power receiver client to wake-up from the low-power state , wherein directing the dual-mode wireless power receiver client to wake-up from the low-power state includes …
receiving wireless power transmitted by a wireless power transmission system via one or more paths; and storing the received wireless power in the energy storage device … )]Claim 19 of 17/238,463	Claims 20 & 17 of U.S. Patent 11,025,080

The wording “receiving and storing wireless power transmitted by the WPTS” from application 17/238,463 is not patentably distinct from the wording “receiving wireless power transmitted by a wireless power transmission system via one or more paths; and storing the received wireless power in the energy storage device” from U.S. Patent 11,025,080. 

[AltContent: textbox (Claim 18: The method of claim 17,  further comprising determining if the wake-up attempt is successful.
Claim 19: The method of claim 18, further comprising 
dynamically adjusting the wake-up threshold responsive to one or more successive unsuccessful wake-ups. )][AltContent: textbox (Claim 20: The method of claim 18 further comprising determining if a wake-up attempt for the wireless power receiver client is successful, and 
dynamically adjusting the wake-up power threshold responsive to one or more successive unsuccessful wake-up attempts.)]Claim 20 of 17/238,463	Claims 18 & 19 of U.S. Patent 11,025,080

The wording “further comprising determining if a wake-up attempt for the wireless power receiver client is successful” from application 17/238,463 is not patentably distinct from the wording “further comprising determining if the wake-up attempt is successful” from U.S. Patent 11,025,080.
The wording “dynamically adjusting the wake-up power threshold responsive to one or more successive unsuccessful wake-up attempts” from application 17/238,463 is not patentably distinct from the wording “dynamically adjusting the wake-up threshold responsive to one or more successive unsuccessful wake-ups” from U.S. Patent 11,025,080.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by John U.S. PGPub 2009/0058361 A1 (hereinafter John).
Regarding Claim 1, John teaches an apparatus comprising a transceiver (John, Fig. 8B, Element 12F; Paras. [0120] –[0121]), an active energy harvesting component (John, Fig. 1A, Element 30 “EH”; Para. [0049]) operable to direct the transceiver to establish a connection with a wireless power transmission system (WPTS) for receiving wireless power therefrom (John, Fig. 2D, Element 30A, “1EH”; Para. [0061], Lines 16-18, and Fig. 8B, Element 250; Para. [0121]), transmit a beacon signal to the WPTS (John, Fig. 2A, Element 38, “PRC”; Para. [0058] and Para. [0112], and Fig. 8B, Element 260; Para. [0125]), and, responsive to the beacon signal, receive and store the wireless power in an energy storage device (John, Fig. 1A, Element 34, “ES”; Para. [0056, Lines 15-33, and Fig. 8B, Element 258; Para. [0124]), and a passive energy harvesting component (John, Fig. 2D, Element 30B, “2EH”; Para. [0061], Lines 19-21, and Fig. 8B, Elements 250 and 264; Paras. [0121] and [0127]) operable to harvest and store ambient energy in the energy storage device (John, Fig. 8B, Element 258; Para. [0124]), wherein the active energy harvesting component is enabled during an active harvest mode of the apparatus, and wherein the passive energy harvesting component is enabled during a passive harvest mode of the apparatus (John, Fig. 2E, Element 42; Para. [0062], and Fig. 8B, Element 274; Paras. [0132] – [0135]).
Regarding Claim 2, The teaching of the John reference discloses the claimed invention as stated above in claim 1.  Furthermore, John teaches further comprising switching circuitry operable to alternately enable the passive energy harvesting component and the active energy harvesting component (John, Fig. 2E, Element 42; Para. [0062], and Fig. 8B, Element 274; Paras. [0132] – [0135]). 
Regarding Claim 3, The teaching of the John reference discloses the claimed invention as stated above in claim 1.  Furthermore, John teaches further comprising control circuitry operable to determine that the apparatus is operating in the active harvest mode or the passive harvest mode (John, Fig. 2E, Element 38, “PRC”; Paras. [0057] - [0062], and Fig. 8B, Element 274; Paras. [0132] – [0135]). 
Regarding Claim 4, The teaching of the John reference discloses the claimed invention as stated above in claims 3/1.  Furthermore, John teaches wherein the control circuitry is further operable to enable the active harvest mode when the dual-mode wireless power receiver apparatus is in an idle state or an active state (John, Fig. 8B, Element 262; Para. [0113]). 
Regarding Claim 5, The teaching of the John reference discloses the claimed invention as stated above in claims 3/1.  Furthermore, John teaches wherein the control circuitry is further operable to enable the active harvest mode when the apparatus is in an active state, and enable the passive harvest mode when the apparatus is in an idle state (John, Fig. 2E, Element 42; Para. [0062], and Fig. 8B, Element 274; Paras. [0132] – [0135]). 
Regarding Claim 6, The teaching of the John reference discloses the claimed invention as stated above in claims 3/1.  Furthermore, John teaches wherein the control circuitry comprises a monitor operable to determine when power stored in the energy storage device is less than an active power threshold, and responsively direct the apparatus to enter a low-power state, wherein the passive harvest mode is enabled in the low-power state (John, Fig. 2A; Para. [0058]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over John U.S. PGPub 2009/0058361 A1 (hereinafter John) as applied to claims 6/3/1 above, and further in view of Gollakota et al. U.S. PGPub 2017/0180075 A1 (hereinafter Gollakota).
Regarding Claim 7, The teaching of the John reference discloses the claimed invention as stated above in claims 6/3/1.  Furthermore, John teaches wherein, while the apparatus is in the low-power state, the monitor is further operable to determine when the power stored in the energy storage device meets or exceeds a wake-up power threshold (John, Fig. 2A; Para. [0058]), but does not explicitly teach a wake-up threshold.
Gollakota, however, teaches while the apparatus is in the low-power state, the monitor is further operable to determine when the power stored in the energy storage device meets or exceeds a wake-up power threshold (Gollakota, Para. [0063]).
It would have been obvious to a person having ordinary skill in the art to understand that although John is not explicit in the type of threshold and specific action taken, John would inherently incorporate some type of conventional threshold logic and control commonly understood in the art.  The threshold logic and control taught by Gollakota, for controlling the wake-up of the device, teaches one of the many conventional threshold logic and control methods utilized in the art for controlling an electronic device incorporating wireless power reception and control.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Gollakota, to control the wake-up within the system of John.
Regarding Claim 8, The teaching of the John reference discloses the claimed invention as stated above in claims 7/6/3/1.  Furthermore, John teaches when the energy stored in the energy storage device meets or exceeds the power threshold (John, Fig. 2A; Para. [0058]), but does not explicitly teach a wake-up threshold.
Gollakota, however, teaches when the energy stored in the energy storage device meets or exceeds the wake-up power threshold, the control circuitry is further operable to direct the apparatus to wake-up (Gollakota, Para. [0063]). 
It would have been obvious to a person having ordinary skill in the art to understand that although John is not explicit in the type of threshold and specific action taken, John would inherently incorporate some type of conventional threshold logic and control commonly understood in the art.  The threshold logic and control taught by Gollakota, for controlling the wake-up of the device, teaches one of the many conventional threshold logic and control methods utilized in the art for controlling an electronic device incorporating wireless power reception and control.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Gollakota, to control the wake-up within the system of John.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over John U.S. PGPub 2009/0058361 A1 (hereinafter John) as applied to claims 2/1 above, and further in view of Murali U.S. Patent 9,477,292 B1 (hereinafter Murali).
Regarding Claim 10, The teaching of the John reference discloses the claimed invention as stated above in claims 2/1. Furthermore, John teaches the switching circuitry (John, Fig. 2E, Element 42; Para. [0062], and Fig. 8B, Element 274; Paras. [0132] – [0135]), but does not teach a peak detector circuit.
Murali, however, teaches wherein the circuitry comprises a peak detector circuit operable to bias a switch to connect to a primary rectification circuit of the active energy harvesting component when wireless power from the WPTS is received (Murali, Fig. 3, Col. 3, Line 47 through Col. 4, Line 10). 
It would have been obvious to a person having ordinary skill in the art to understand that although John is not explicit in the details of the switching circuitry, John would inherently incorporate some type of conventional amplitude detection and control commonly understood in the art.  The amplitude detection and control taught by Murali, for controlling the switching circuitry, teaches one of the many conventional amplitude detection and control methods utilized in the art for controlling an electronic device incorporating wireless power reception and control.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Murali, to control the switching circuitry within the system of John.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over John U.S. PGPub 2009/0058361 A1 (hereinafter John) in view of Gollakota et al. U.S. PGPub 2017/0180075 A1 (hereinafter Gollakota).
Regarding Claim 18, John teaches a method comprising detecting that a power level of an energy storage device (John, Fig. 1A, Element 34, “ES”; Para. [0056, Lines 15-33) of a wireless power receiver client (John, Fig. 1A, Element 10A; Para. [0049, Lines 1-2) is less than an active power threshold value (John, Para. [0058]), responsive to the power level being less than the active power threshold value, directing the wireless power receiver client to transition to a low-power state (John, Para. [0062]), in the low-power state, harvesting and storing ambient energy in the energy storage device (John, Para. [0061]), detecting that the power level of the energy storage device exceeds a power threshold value (John, Para. [0058]), but does not teach a wake-up power value.  
Gollakota, however, teaches detecting that the power level of the energy storage device exceeds a wake-up power threshold value, and responsive to the power level of the energy storage device exceeding the wake-up power threshold value, directing the wireless power receiver client to wake-up from the low-power state (Gollakota, Para. [0063]). 
It would have been obvious to a person having ordinary skill in the art to understand that although John is not explicit in the type of threshold and specific action taken, John would inherently incorporate some type of conventional threshold logic and control commonly understood in the art.  The threshold logic and control taught by Gollakota, for controlling the wake-up of the device, teaches one of the many conventional threshold logic and control methods utilized in the art for controlling an electronic device incorporating wireless power reception and control.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Gollakota, to control the wake-up within the system of John.
Regarding Claim 19, The combined teaching of the John and Gollakota references discloses the claimed invention as stated above in claim 18.  Furthermore, John teaches wherein the directing step comprises establishing communication with a wireless power transmission system (WPTS), and receiving and storing wireless power transmitted by the WPTS (John, Paras. [0058] – [0061]).  
Regarding Claim 20, The combined teaching of the John and Gollakota references discloses the claimed invention as stated above in claim 18.  Furthermore, Gollakota teaches further comprising determining if a wake-up attempt for the wireless power receiver client is successful, and dynamically adjusting the wake-up power threshold responsive to one or more successive unsuccessful wake-up attempts (Gollakota, Para. [0063]). 
It would have been obvious to a person having ordinary skill in the art to understand that although John is not explicit in the type of threshold and specific action taken, John would inherently incorporate some type of conventional threshold logic and control commonly understood in the art.  The threshold logic and control taught by Gollakota, for controlling the wake-up of the device, teaches one of the many conventional threshold logic and control methods utilized in the art for controlling an electronic device incorporating wireless power reception and control.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Gollakota, to control the wake-up within the system of John.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the rejection(s) under nonstatutory double patenting.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 9: Though the prior art discloses an apparatus comprising a transceiver, and an active energy harvesting component and a passive energy harvesting component with switching circuitry and control to control the selection of the power harvesting, it fails to teach or suggest the aforementioned limitations of claim 9, and further including the combination of: 
wherein the control circuitry is further operable to detect one or more successive failed wake-up attempts and responsively adjust the wake-up power threshold.
Claims 11-17 would be allowable if rewritten to overcome the rejection(s) under the ground of nonstatutory double patenting, set forth in this Office action.
Reasons for Indicating Allowable Material
The following is an examiner’s statement of reasons for indicating allowable material:
Regarding Claim 11: Though the prior art discloses an apparatus comprising both active and passive energy harvest components to receive wireless power from a wireless power transmission system, it fails to teach or suggest the aforementioned limitations of claim 11, and further including the combination of: 
an apparatus comprising: 
peak detector circuitry communicatively coupled with an antenna and operable to detect a radio frequency (RF) field; 
an active energy harvesting component enabled when the RF field is greater than an ambient threshold, the one or more active energy harvesting components operable to:
receive wireless power from a wireless power transmission system (WPTS); and
store the wireless power in an energy storage device; and 
a passive energy harvesting component enabled when the RF field is less than the ambient threshold, the one or more passive energy harvesting components operable to harvest and store ambient energy in the energy storage device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Whitworth et al. U.S. PGPub 2013/0328416 teaches a wireless energy harvester.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859